Shughart, P. J.,
An examination of the complaint in the above captioned action in divorce reveals that there is no averment that the action is not collusive, which is required by Pa. R. C. P. 1126(7). It does appear from the evidence that there was no collusion and the master made a finding in his conclusions of law to that effect.
Whilé we feel that the requirements of Pa. R. C. P. 1126 are mandatory because of the use of the word “shall” we think that this is a defect which can be corrected; we will, therefore, permit the filing of an amended complaint nunc pro tunc.
*759The complaint in this case was signed by plaintiff, rather than by her attorney which is required by Pa. R. C. P. 1023 and 1121(6),. This matter, likewise, can be corrected nunc pro tunc.
Pa. R. C. P. 1126 sets forth -the things that should be contained in a complaint in divorce; it is recommended that complaints in divorce follow the suggested form therein set forth.
And now, December 20, 1955, at 9 a.m., permission to amend the complaint, in the respects referred to above, is granted. When the amended complaint has been filed, the matter may be once again submitted to the court.